The petitioner appeals from a judgment of a single justice of this court *1026dismissing her petition for relief in the nature of mandamus. She sought an order compelling the Board of Bar Overseers to cause the Office of the Bar Counsel to reopen disciplinary proceedings against several attorneys as to whom she had filed one or more grievances.1 Her petition was correctly dismissed for the reason stated by the single justice: “A complainant . . . cannot commence a judicial action challenging bar counsel’s decision and seek a judicial order compelling bar counsel to act in a certain way. There simply is no such private right of action.” Matter of a Request for an Investigation of an Attorney, 449 Mass. 1013, 1014 (2007).
The case was submitted on the papers filed, accompanied by a memorandum of law.
Julia M. Heath, pro se.
Michael Fredrickson for Board of Bar Overseers.

Judgment affirmed.


The petitioner also requested investigation and disbarment of the assistant bar counsel who advised her that the proceedings would not be reopened. Such a request should be brought to the Board of Bar Overseers, see Rule 2.4 of the Rules of the Board of Bar Overseers (2011) (“Complaints against . . . Assistant Bar Counsel . . . involving alleged violations of the Rules of Professional Conduct shall be submitted directly to the Board for disposition”), and is not a proper subject of a petition to a single justice.